IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-51104
                           Summary Calendar


UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

VALERIE MARIE TORREZ,

                                             Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. EP-98-CR-302-All-DB
                        - - - - - - - - - -

                             June 28, 1999

Before EMILIO M. GARZA, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Valerie Marie Torrez appeals her conviction for importation

of, and possession with the intent to distribute, marijuana.        She

contends solely that the evidence was insufficient to establish

that she knew that marijuana was hidden in her vehicle.      We have

reviewed the record and the briefs of the parties and hold that

the evidence was sufficient for a reasonable jury to find Torrez

guilty beyond a reasonable doubt.     United States v. Anchondo-

Sandoval, 910 F.2d 1234, 1236-37 (5th Cir. 1990).

     AFFIRMED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.